Chief Justice VOLLACK
dissenting:
The majority holds that the owners of certain wells (exempt well owners) as defined by section 37-92-602,15 C.R.S. (1990 & 1996 Supp.), have standing to object to an augmentation plan filed by Turkey Cañón Ranch Limited Partnership (Turkey Cañón). The majority reasons that, once the exempt well owners file for adjudications of their water rights, they may allege injury to those rights pursuant to section 37-92-305(3), 15 C.R.S. (1990). In my view, the mere filing for an adjudication of water rights does not create a legally enforceable interest sufficient to confer section 37-92-305(3) standing upon the exempt well owners. For this reason, I dissent.
I.
On February 24,1994, Turkey Cañón filed an application in the District Court, Water Division 2 (the water court), requesting approval of conditional water rights and a plan for augmentation relating to two wells it intended to drill under its property. Many parties, including the exempt well owners, objected to Turkey Cañon’s application. In July 1995, Turkey Cañón filed applications with the state engineer requesting well permits pursuant to section 37-90-137,15 C.R.S. (1990 & 1996 Supp.). The state engineer denied Turkey Cañon’s applications because all of the water sources in the area were overappropriated.
On September 8, 1995, the water court found that all of the exempt well owners, except one who had an adjudicated water right, lacked standing to assert an injury to their water rights pursuant to section 37-92-305(3) because their water rights had not been adjudicated. Several of the exempt well owners filed , for adjudications of their *756water rights pursuant to section 37-92-602(4), 15 C.R.S. (1990). The exempt well owners then alleged in the Turkey Cañón proceedings that, by filing for the adjudication of their rights, they now had standing to assert injury pursuant to section 37-92-305(3). The water court denied the exempt well owners’ requests. After a five-day trial, the water court entered a decree approving Turkey Cañon’s augmentation plan and conditional water rights.
II.
In Wimberly v. Ettenberg, 194 Colo. 163, 570 P.2d 535 (1977), this court adopted a test for determining whether a plaintiff seeking judicial resolution of a legal dispute has standing. Under that test, a plaintiff must have “suffered injury in fact to a legally protected interest as contemplated by statutory or constitutional provisions.” Id. at 168, 570 P.2d at 539; see also Mesa Verde Co. v. Montezuma County Bd. of Equalization, 831 P.2d 482, 484 (Colo.1992); Board of County Comm’rs v. Bowen/Edwards Assocs., Inc., 830 P.2d 1045,1052-53 (Colo.1992); Board of County Comm’rs v. Denver Bd. of Water Comm’rs, 718 P.2d 235,241 (Colo.1986).
Section 37-92-305(3) provides the standard used by the water court in determining whether to approve a plan for augmentation and provides that a
plan for augmentation ... shall be approved if such change or plan will not injuriously affect the owner of or persons entitled to use water under a vested water right or a decreed conditional water right.
By limiting the statute’s terms to those “entitled to use water under a vested water right or a decreed conditional water right,” section 37-92-305(3) contains its own standing requirement.1 When read together with Wim-berly, a person objecting to a plan for augmentation must be threatened with an injury to a vested and legally protected water right in order to have standing pursuant to section 37-92-305(3).
Section 37-92-602, 15 C.R.S. (1990 & 1996 Supp.), delineates certain classes of wells that are exempt from the normal procedures necessary to establish a water right. Section 37-92-602 provides in relevant part:
(1) The provisions of this article ... shall not be applicable to:
(a) Designated ground water basins ...;
(b) Wells not exceeding fifteen gallons per minute of production and used for ordinary household purposes ...;
(c) Wells not exceeding fifteen gallons per minute of production and used for drinking and sanitary facilities in individual commercial businesses;
(d) Wells to be used exclusively for firefighting purposes ...
(e) Wells not exceeding fifty gallons per minute which are in production as of May 22, 1971, and were and are used for ordinary household purposes ...; [and]
(f) Wells to be used exclusively for monitoring and observation purposes_
§ 37-92-602, 15 C.R.S. (1990 & 1996 Supp.) (emphasis added). Section 37-92-602(1), 15 C.R.S. (1990), specifically exempts these wells from the provisions of the Water Right Determination and Administration Act of 1969, §§ 37-92-101 to -602, 15 C.R.S. (1990 & 1996 Supp.) (the Act), which manages and administers adjudicated water rights. Because they are exempt from application of section 37-92-305(3) of the Act, exempt well owners may not avail themselves of the statute’s protections. See Cache La Poudre Water Users Ass’n v. Glazier View Meadows, 191 Colo. 53, 59, 550 P.2d 288, 292 (1976).
An exempt well owner may choose to have his or her water rights adjudicated by the water court, which is obligated to recognize the well’s original priority date regardless of when the application is made. § 37-92-602(4).2 The exempt well owner’s decision to *757adjudicate is not mandatory pursuant to section 37-92-602(4): it is permissible. See Davis v. Conour, 178 Colo. 376, 382, 497 P.2d 1015, 1018 (1972). Without an adjudication, however, an exempt well owner’s water right remains exempt from the provisions of the Act. See § 37-92-602(1); Danielson v. Milne, 765 P.2d 572, 573 n. 1 (Colo.1988); Cache La Poudre, 191 Colo, at 59, 550 P.2d at 292.
Adjudication is not the mechanism by which water rights are vested. See Purgatoire River Water Conservancy Dist. v. Witte, 859 P.2d 825, 835 (Colo.1993). Instead, adjudication of previously exempt wells removes the water right from exempt status and provides judicial recognition that a water right has been established. Id. The adjudication also attaches a priority date to the water right, which defines its relation and seniority to other settled and decreed rights, thereby facilitating judicial enforcement. See SRJ I Venture v. Smith Cattle, Inc., 820 P.2d 341, 346 (Colo.1991). Without an adjudication, an exempt well owner’s water right is unenforceable in a water court proceeding, which forecloses the exempt well owner from claiming injury done by a proposed augmentation plan. For this reason, an adjudication is critical to establish an exempt well owner’s section 37-92-305(3) standing because it serves to recognize that the well owner may suffer an injury to a vested, legally enforceable water right.
The majority holds that the act of filing for an adjudication is sufficient to confer section 37-92-305(3) standing upon an exempt well owner because the priority date of the well is statutorily deemed to relate back to the original appropriation. Furthermore, the majority holds that an exempt well owner may gain section 37-92-305(3) standing by filing for an adjudication after the augmentation plan has been submitted for the water court’s review. The majority reasons that, once an exempt well owner files for an adjudication, the well owner “has a statutorily guaranteed expectation of the original priority date of the well.” Maj. op. at 744.
In my view, an exempt well owner’s water right cannot be legally enforced by our system of water rights until it has been adjudicated and given a priority date. See Board of County Comm’rs v. Upper Gunnison River Water Conservancy Dist., 838 P.2d 840, 855 (Colo.1992). The act of filing for an adjudication may provide the well owner with a statutorily guaranteed expectation of a priority date, but it has no legally operative effect in recognizing the water right and assigning that right a priority date. By obtaining the equivalent of adjudicated rights upon filing, the exempt well owners can suddenly, and without any prior involvement in the appropriation system or notice to others holding decreed rights, assert water rights that relate back to their original appropriation. It is my view that the General Assembly did not intend to confer such expansive power on the owners of exempt wells.
Furthermore, there are practical difficulties associated with granting exempt well owners section 37-92-305(3) standing once they file for an adjudication. As we explained in Davis:
When a well has been in existence for five, ten or twenty years, there is seldom much of a problem in establishing its priority date of appropriation. When, however, that well has been in existence for 100 or 200 years, the problem of establishing the priority date of appropriation becomes difficult, if not impossible. While the wells are small, they are usually of great importance to their owners. The only true and correct way for a person to have a record of his priority date, if he so desires, is to have that date decreed by a court of competent jurisdiction.
Davis, 178 Colo, at 380, 497 P.2d at 1017. Additionally, the majority’s holding will lead to multiple filings whenever exempt well owners feel threatened by a proposed augmentation plan. As a result, water courts will be forced to undertake the burdensome task of discerning each filing’s water right and priority date before it can review the augmentation plan. Finally, exempt well owners could withdraw their adjudication fil-*758tags once their rights were taken into account in the augmentation plan proceedings. This would permit exempt well owners to repeatedly enjoy the benefits of the appropriation system as objectors without ever being subject to its requirements. The act of filing for an adjudication could therefore be a sham in many cases.
Contrary to the majority’s opinion, Rocky Mountain Power Co. v. White River Electric Association, 151 Colo. 45, 376 P.2d 158 (1962), is distinguishable from the present case. In White River, this court found that a holder of a conditional water right had standing to assert injury in a change of water right proceeding. Id. at 53, 376 P.2d at 162. It is true that neither conditional right holders nor the exempt well owners in this case have received a final decree. However, conditional right holders have participated in a preliminary adjudication of their water right, and have expended resources in the development of that right in order to secure a priority date that has already been adjudicated.3 For this reason, conditional right holders are committed to receiving a final decree. Conversely, the exempt well owners’ rights remain unadjudicated even though they are free to appropriate water for specified statutory uses and the act of filing for an adjudication does nothing to bind them to the adjudication process.
III.
In my view, the exempt well owners must have their water rights adjudicated before they can allege an injury to those rights pursuant to section 37-92-305(3). By granting the exempt well owners standing when they simply file for an adjudication, the majority decision gives the exempt well owners legally enforceable rights for performing an act that has no legal significance. Furthermore, the majority’s holding will lead to abuses in the adjudication system and circumvent the purposes of the Act. For these reasons, I would affirm the water court’s order. Accordingly, I dissent.
I am authorized to say that Justice MULLARKEY joins in this dissent.

. This standard is more stringent than the liberal "any person” standing requirement that exists for those who oppose new applications for water rights. See § 37-92-302(l)(b), 15 C.R.S. (1990); FWS Land and Cattle Co. v. State of Colorado, Div. of Wildlife, 795 P.2d 837, 839 (Colo.1990).


. Section 37-92-602(4) provides as follows:
Notwithstanding the provisions of the introductory portion of subsection (1) of this section, water rights for wells of the type specified in paragraphs (b) to (e) of said subsection (1) may be determined pursuant to sections 37-92-302 to 37-92-306; except that the original *757priority date of any such well may be awarded regardless of the date of application therefor. § 37-92-602(4), 15 C.R.S. (1990).


. In White River, a case decided in 1962, the conditional right holder had expended approximately $690,000 developing the conditional right by the time it asserted injury in the change of use proceeding.